DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2020 has been entered.
Response to Amendment
Examiner acknowledges the amendments to the claims received on 7/27/2020 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 9 in the filing on 7/27/2020 that the cited prior art does not teach “determining the type of device the listener is using to listen to music and automatically selecting a preferred master version of a piece of music from a collection of multiple master versions of the piece of music stored in the database of the media delivery system.”

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 7/27/2020 are moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel et al., Patent Application Publication number US 20160353278 A1, (hereinafter “Paschel”), in view of Robinson, Patent Application Publication number US 20200145779 A1 (hereinafter “Robinson”).
Claim 1:  Paschel teaches “A method (i.e. method [Paschel 0022]) of providing a piece of music to a listener, the method comprising:
determining playback information with a media delivery system, the playback information comprising a type of device the listener is using to listen to music (i.e. the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]… the accessory 124 may identify itself to the client device 102. The accessory 124 may identify its brand, make, model, serial number, or the like [Paschel 0050] figure 2); 
automatically selecting, based on the playback information (i.e. the access system 132 may (1) analyze the authentication data to authenticate the user based on the user name and password provided in the authentication data, (2) determine whether the client device 102 may access restricted media 150 based on the accessory identifier and (3) determine which tracks or portions of restricted media the client device 102 may access. The front end interface 131 may then stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048] note: the selection does not appear to require any user interaction, thus the selection is automatic), a preferred… version of the piece of music from the collection of multiple… versions of the piece of music stored in the database of the media (i.e. special versions of the songs may be associated with a style of headphones. For example, the headphones may be associated with a particular artist and may allow access to special versions of songs associated with the artist [Paschel 0028-0029]), wherein the preferred…version corresponds to the type of device the listener is using (i.e. earbud-style headphones may allow access to relatively higher-tempo versions of songs and over-the-ear style headphones may allow access to relatively bass-heavy versions of songs [Paschel 0029]); and 
providing the preferred… version of the piece of music to the listener on the device (i.e. stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048]).”
Paschel teaches multiple versions of a song.  Paschel is silent regarding “master version,” and “storing in a database of a media delivery system a collection of multiple master versions of the piece of music, wherein each master version of the collection of multiple master versions is generated directly from raw audio data.”
Robinson teaches “master version (i.e. During the mastering session, the stems, objects, and metadata are brought together in an adaptive audio package… all of the individual sound components of music… the music and all effects stems can be used as a basis for creating dubbed language versions [Robinson 0127] note: stems in the art are raw audio data),” and “storing in a database of a media delivery system a collection of multiple master versions of the piece of music (i.e. During the mastering session, the stems, objects, and metadata are brought together in an adaptive audio package 614, which is produced by the printmaster 610. This package also contains the backward-compatible (legacy 5.1 or 7.1) surround sound theatrical mix 612 [Robinson 0128, Fig. 6] note: collection of multiple master versions consist of the adaptive audio mix/content and the legacy surround sound mix; Fig. 6 shows both of which are generated from stems, or raw audio data), wherein each master version of the collection of multiple master versions is generated directly from raw audio data (i.e. During the mastering session, the stems, objects, and metadata are brought together in an adaptive audio package… all of the individual sound components of music… the music and all effects stems can be used as a basis for creating dubbed language versions [Robinson 0127] note: stems in the art are raw audio data);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paschel to include the feature of having the ability to serve mastered versions of soundtracks as disclosed by Robinson.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of an “increased definition and improved audio-visual coherence for on-screen sounds or dialog, and the ability to precisely position sources anywhere in the surround zones to improve the audio-visual transition from screen to room [Robinson 0009].”

Claim 4:  Paschel and Robinson teach all the limitations of claim 1, above.  Paschel teaches “wherein the collection of multiple master versions includes at least one of mastered for high fidelity speakers, mastered for binaural, mastered for 3D, mastered for on the go, mastered for travel, mastered for noisy environment, mastered for normal environment, or mastered for quiet environment, mastered for ear buds (i.e. earbud-style headphones may allow access to relatively higher-tempo versions of songs [Paschel 0029]), mastered for high fidelity headphones, mastered for car stereo, mastered for outdoor activities, mastered for high compression, or mastered for low compression.”  

Claim 24:  Paschel teaches “A media playback device, comprising: 
(i.e. a smartphone or other music player [Paschel 0028]); 
a touch-sensitive display (i.e. a smartphone or other music player [Paschel 0028] note: smartphones are known in the art to contain a touch screen); 
a processor (i.e. processor [Paschel 0036]); 
a computer-readable storage device (i.e. memory 105 is a tangible storage medium [Paschel 0037]) storing data instructions, which, when executed by the processor, cause the processor to: 
determine a type of device a listener is using to listen to music (i.e. the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]… the accessory 124 may identify itself to the client device 102. The accessory 124 may identify its brand, make, model, serial number, or the like [Paschel 0050]); 
automatically select, based on the type of device (i.e. the access system 132 may (1) analyze the authentication data to authenticate the user based on the user name and password provided in the authentication data, (2) determine whether the client device 102 may access restricted media 150 based on the accessory identifier and (3) determine which tracks or portions of restricted media the client device 102 may access. The front end interface 131 may then stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048] note: the selection does not appear to require any user interaction, thus the selection is automatic), a preferred… version of the piece of music from the collection of multiple… versions of the piece of music stored in the database (i.e. special versions of the songs may be associated with a style of headphones. For example, the headphones may be associated with a particular artist and may allow access to special versions of songs associated with the artist [Paschel 0029]), wherein the preferred… version corresponds to the type of device the listener is using (i.e. earbud-style headphones may allow access to relatively higher-tempo versions of songs and over-the-ear style headphones may allow access to relatively bass-heavy versions of songs [Paschel 0029]); and 
play the preferred… version of the piece of music on the media playback device (i.e. stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048]).”
Paschel teaches multiple versions of a song.  Paschel is silent regarding “master version,” and “a database containing a collection of multiple master versions of a piece of music, wherein each master version of the collection of multiple available master versions is generated directly from raw audio data;”
Robinson teaches “master version (i.e. During the mastering session, the stems, objects, and metadata are brought together in an adaptive audio package… all of the individual sound components of music… the music and all effects stems can be used as a basis for creating dubbed language versions [Robinson 0127] note: stems in the art are raw audio data),” and “a database containing a collection of multiple master versions of a piece of music (i.e. During the mastering session, the stems, objects, and metadata are brought together in an adaptive audio package 614, which is produced by the printmaster 610. This package also contains the backward-compatible (legacy 5.1 or 7.1) surround sound theatrical mix 612 [Robinson 0128, Fig. 6] note: collection of multiple master versions consist of the adaptive audio mix/content and the legacy surround sound mix; Fig. 6 shows both of which are generated from stems, or raw audio data), wherein each master version of the collection of multiple available master versions is generated directly from raw audio data (i.e. During the mastering session, the stems, objects, and metadata are brought together in an adaptive audio package… all of the individual sound components of music… the music and all effects stems can be used as a basis for creating dubbed language versions [Robinson 0127] note: stems in the art are raw audio data);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paschel to include the feature of having the ability to serve mastered versions of soundtracks as disclosed by Robinson.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of an “increased definition and improved audio-visual coherence for on-screen sounds or dialog, and the ability to precisely position sources anywhere in the surround zones to improve the audio-visual transition from screen to room [Robinson 0009].”

Claims 2, 5, 17-19, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Robinson, in view of Oh, Patent Application Publication number US 20190042647 A1 (hereinafter “Oh”).
Claim 2:  Paschel and Robinson teach all the limitations of claim 1, above.  Paschel and Robinson are silent regarding “further comprising displaying a list on the device of the multiple master versions of the piece of music.”
Oh teaches “further comprising displaying a list on the device of the multiple master versions of the piece of music (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to display a list of multiple versions of a song as disclosed by Oh.  


Claim 5:  Paschel and Robinson teach all the limitations of claim 1, above.  Paschel and Robinson are silent regarding “further comprising displaying a display on the device indicating that multiple master versions of the piece of music are available.”
Oh teaches “further comprising displaying a display on the device indicating that multiple master versions of the piece of music are available (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to display other versions of songs as disclosed by Oh.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claim 17:  Paschel teaches “A method (i.e. method [Paschel 0022]) of providing a piece of music to a listener, the method comprising:
determining a type of device the listener is using to listen to music (i.e. the client device 102 may be communicatively coupled to, or otherwise associated with, an accessory 124. The accessory 124 may include headphones [Paschel 0049]… the accessory 124 may identify itself to the client device 102. The accessory 124 may identify its brand, make, model, serial number, or the like [Paschel 0050]); 
automatically selecting, based on the type of device (i.e. the access system 132 may (1) analyze the authentication data to authenticate the user based on the user name and password provided in the authentication data, (2) determine whether the client device 102 may access restricted media 150 based on the accessory identifier and (3) determine which tracks or portions of restricted media the client device 102 may access. The front end interface 131 may then stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048] note: the selection does not appear to require any user interaction, thus the selection is automatic), a first… version of the piece of music (i.e. the artist's headphones may allow a user to listen to…audio… of live performances by the artist [Paschel 0055]) from the collection of multiple… versions of the piece of music stored in the database of the media delivery system (i.e. special versions of the songs may be associated with a style of headphones. For example, the headphones may be associated with a particular artist and may allow access to special versions of songs associated with the artist [Paschel 0029]), wherein the first… version corresponds to the type of device the listener is using (i.e. earbud-style headphones may allow access to relatively higher-tempo versions of songs and over-the-ear style headphones may allow access to relatively bass-heavy versions of songs [Paschel 0029]); 
providing the first… version of the piece of music to the listener (i.e. stream the restricted media associated with the accessory identifier to the client device 102 [Paschel 0048]).”
Paschel is silent regarding “master version,” and “storing in a database of a media delivery system a collection of multiple master versions of the piece of music, wherein each master version of the collection of multiple master versions is generated directly from raw audio data;”
(i.e. During the mastering session, the stems, objects, and metadata are brought together in an adaptive audio package… all of the individual sound components of music… the music and all effects stems can be used as a basis for creating dubbed language versions [Robinson 0127] note: stems in the art are raw audio data),” and “storing in a database of a media delivery system a collection of multiple master versions of the piece of music (i.e. During the mastering session, the stems, objects, and metadata are brought together in an adaptive audio package 614, which is produced by the printmaster 610. This package also contains the backward-compatible (legacy 5.1 or 7.1) surround sound theatrical mix 612 [Robinson 0128, Fig. 6] note: collection of multiple master versions consist of the adaptive audio mix/content and the legacy surround sound mix; Fig. 6 shows both of which are generated from stems, or raw audio data), wherein each master version of the collection of multiple master versions is generated directly from raw audio data (i.e. During the mastering session, the stems, objects, and metadata are brought together in an adaptive audio package… all of the individual sound components of music… the music and all effects stems can be used as a basis for creating dubbed language versions [Robinson 0127] note: stems in the art are raw audio data);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paschel to include the feature of having the ability to serve mastered versions of soundtracks as disclosed by Robinson.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of an “increased definition and improved audio-visual coherence for on-screen sounds or dialog, and the ability to precisely position sources anywhere in the surround zones to improve the audio-visual transition from screen to room [Robinson 0009].”
wherein the list of multiple master versions includes the first master version;”
Oh teaches “providing a list of the multiple master versions of the piece of music to the listener (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]), wherein the list of multiple master versions includes the first master version (an alternative version of a song played by an artist at a concert in Oh 0072 is equivalent to audio of live performance by the artist in Paschel 0055);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to provide a list of song versions as disclosed by Oh.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”
	
Claim 18:  Paschel and Robinson teach all the limitations of claim 17, above.  Paschel teaches “wherein the list of the multiple master versions includes at least one of mastered for high fidelity, mastered for binaural, mastered for 3D, mastered for on the go, mastered for travel, mastered for noisy environment, mastered for normal environment, or mastered for quiet environment, mastered for ear buds (i.e. earbud-style headphones may allow access to relatively higher-tempo versions of songs [Paschel 0029]), mastered for high fidelity headphones, mastered for car stereo, mastered for outdoor activities, mastered for high compression, or mastered for low compression.”  Oh teaches ““wherein the list of the multiple master versions includes at least one of mastered for high fidelity (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]… alternative versions may include a higher quality version [Oh 0071]).”
One would have been motivated to combine Paschel, Robinson, and Oh, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claim 19:  Paschel and Robinson teach all the limitations of claim 17, above.  Oh teaches “further comprising displaying a display on the device indicating that multiple master versions of the piece of music are available (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]).”  
One would have been motivated to combine Paschel, Robinson, and Oh, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”
	
Claim 29:  Paschel and Robinson teach all the limitations of claim 24, above.  Paschel and Robinson are silent regarding “wherein the instructions further cause the processor to: 
display a list, on the a touch-sensitive display, of the multiple master versions of the piece of music; and receive an instruction from a listener, selecting a first master version of the multiple master versions for playback on the device.”
Oh teaches “wherein the instructions further cause the processor to: 
display a list, on the a touch-sensitive display, of the multiple master versions of the piece of music (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]); and 
receive an instruction from a listener, selecting a first master version of the multiple master versions for playback on the device (i.e. user device suggesting an alternative version of the song played by the artist at a recent concert among other options, the user selecting the alternative live version [Oh 0072]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to suggest and select another version of a song as disclosed by Oh.  
One would have been motivated to combine Paschel, Robinson, and Oh before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claim 30:  Paschel, Robinson, and Oh teach all the limitations of claim 29, above.  Paschel teaches “wherein the list of the multiple master versions includes at least one of mastered for high fidelity, mastered for binaural, mastered for 3D, mastered for on the go, mastered for travel, mastered for noisy environment, mastered for normal environment, or mastered for quiet environment, mastered for ear buds (i.e. earbud-style headphones may allow access to relatively higher-tempo versions of songs [Paschel 0029]), mastered for high fidelity headphones, mastered for car stereo, mastered for outdoor activities, mastered for high compression, or mastered for low compression.”  Oh teaches “wherein the list of the multiple master versions includes at least one of mastered for high fidelity (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]… alternative versions may include a higher quality version [Oh 0071]).”


Claim 31:  Paschel, Robinson, and Oh teach all the limitations of claim 31, above.  Oh teaches “wherein the instructions further cause the processor to display a display on the device indicating that multiple master versions of the piece of music are available (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]).”  
One would have been motivated to combine Paschel, Robinson, and Oh, before the effective filing date of the invention because it provides the benefit “to provide additional services for the user and the music industry [Oh 0006].”

Claim 32:  Paschel and Robinson teach all the limitations of claim 24, above.  Paschel and Robinson are silent regarding “wherein the instructions cause the processor to receive an instruction from the listener via an entry on the touch-screen display.”
Oh teaches “wherein the instructions cause the processor to receive an instruction from the listener via an entry on the touch-screen display (i.e. Continuous input signals to the device through a touch screen… are analyzed as the user's activities [Oh 0043]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to operate a touch display as disclosed by Oh.  


Claims 3, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Robinson, in view of Oh, in view of Fonseca JR et al., Patent Application Publication number US 20130132521 A1, (hereinafter “Fonseca”).
Claim 3:  Paschel, Robinson, and Oh teach all the limitations of claim 2, above.  Paschel, Robinson, and Oh are silent regarding “further comprising: receiving, from the user, an override command designating a different one of the multiple available master versions, other than the preferred master version; and providing the different one of the multiple master versions to the listener on the device.”
Fonseca teaches “further comprising: receiving, from the user, an override command designating a different one of the multiple available master versions, other than the preferred master version; and providing the different one of the multiple master versions to the listener on the device (i.e. user 102 may accept the alternative, may reject it for the default, or may select another alternative [Fonseca 0023, Fig. 3] note: Fonseca Fig. 3 step 306 shows the ability to allow a user to override the preferred track).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Robinson, and Oh to include the feature of having the ability to override a song version as disclosed by Fonseca.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 20:  Paschel, Robinson, and Oh teach all the limitations of claim 17, above.  Paschel, Robinson, and Oh are silent regarding “further comprising: receiving a command from the listener, selecting a second master version from the list of multiple master versions; and providing the second master version of the piece of music to the listener.”
Fonseca teaches “further comprising: receiving a command from the listener, selecting a second master version from the list of multiple master versions; and providing the second master version of the piece of music to the listener (i.e. user 102 may accept the alternative, may reject it for the default, or may select another alternative [Fonseca 0023, Fig. 3] note: Fonseca Fig. 3 step 306 shows the ability to allow a user to override the preferred track).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Robinson, and Oh to include the feature of having the ability to select another version of music as disclosed by Fonseca.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 21:  Paschel, Robinson, Oh, and Fonseca teach all the limitations of claim 20, above.  Fonseca teaches “wherein the second master version is selected and provided during playback of the piece of music (i.e. if the user 102 keeps turning up the volume during playback, then the device 104 can request an enhanced-clarity audio track [Fonseca 0024]).”  
One would have been motivated to combine Paschel, Robinson, Oh, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claims 6-7, 10-11, 25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Robinson, in view of Fonseca.
Claim 6:  Paschel and Robinson teach all the limitations of claim 1, above.  Paschel and Robinson are silent regarding “wherein the determining step comprises listening to the environment in which the listener is listening to music using a microphone on the device to determine how noisy the environment is.”
Fonseca teaches “wherein the determining step comprises listening to the environment in which the listener is listening to music using a microphone on the device to determine how noisy the environment is (i.e. volume of the background noise is determined by the microphone 204 [Fonseca 0019]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to monitor the environment as disclosed by Fonseca.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 7:  Paschel and Robinson teach all the limitations of claim 1, above.  Paschel and Robinson are silent regarding “wherein the playback information further comprises an environment in which the listener is listening to music, and wherein the determining step comprises capturing an image of the environment in which the listener is listening to music using a camera on the device to determine what type of environment the environment is.”
wherein the playback information further comprises an environment in which the listener is listening to music, and wherein the determining step comprises capturing an image of the environment in which the listener is listening to music using a camera on the device to determine what type of environment the environment is (i.e. camera 202 determines the lighting conditions [Fonseca 0019]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to capture environment information as disclosed by Fonseca.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 10:  Paschel and Robinson teach all the limitations of claim 1, above.  Paschel and Robinson are silent regarding “further comprising switching from the preferred master version to a different master version during playback of the piece of music, based on the environment changing during the playback.”
Fonseca teaches “further comprising switching from the preferred master version to a different master version during playback of the piece of music, based on the environment changing during the playback (i.e. process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks [Fonseca 0024]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to change soundtracks as disclosed by Fonseca.  


Claim 11:  Paschel, Robinson, and Fonseca teach all the limitations of claim 10, above.  Fonseca teaches “further comprising switching back to the preferred master version during playback of the piece of music, based on the environment changing again (i.e. If the device's selection of an alternative track is not overridden in step 306, then the device 104 begins to download the alternative in step 308. The process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks. Alternatively, if the user 102 keeps turning up the volume during playback, then the device 104 can request an enhanced-clarity audio track if it has not done so already [Fonseca 0024] note: the alternative track is initially played, then switched to the default track, and then back to the alternative track again).”  
One would have been motivated to combine Paschel, Robinson, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 25:  Paschel and Robinson teach all the limitations of claim 24, above.  Paschel and Robinson are silent regarding “wherein the instructions further cause the processor to: 
determine an environment in which the listener is listening to music; 
automatically select, based on the determining step, a different preferred master version of the multiple master versions; and 
different preferred master version of the piece of music on the media playback device to the listener.”
Fonseca teaches “wherein the instructions further cause the processor to: 
determine an environment in which the listener is listening to music (i.e. process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks [Fonseca 0024]); 
automatically select, based on the determining step, a different preferred master version of the multiple master versions (i.e. process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks [Fonseca 0024]); and 
provide the different preferred master version of the piece of music on the media playback device to the listener (i.e. process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks [Fonseca 0024]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to change to a different soundtrack as disclosed by Fonseca.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 27:  Paschel, Robinson, and Fonseca teach all the limitations of claim 25, above.  Fonseca teaches “wherein the instructions further cause the processor to switch from the different preferred master version to the preferred master version or another master version during playback of the piece of music, based on the environment changing during the playback (i.e. if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks. Alternatively, if the user 102 keeps turning up the volume during playback, then the device 104 can request an enhanced-clarity audio track if it has not done so already [Fonseca 0024]).”  
One would have been motivated to combine Paschel, Robinson, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claim 28:  Paschel, Robinson, and Fonseca teach all the limitations of claim 27, above.  Fonseca teaches “wherein the instructions further cause the processor to switch back to the different preferred master version during playback of the piece of music, based on the environment changing again (i.e. process of steps 302 through 308 can continue during the presentation and if, for example, the playback environment improves, the device 104 can stop requesting the alternative track and simply request the default tracks [Fonseca 0024]).”  
One would have been motivated to combine Paschel, Robinson, and Fonseca, before the effective filing date of the invention because it provides the benefit where “the end-user device avoids user frustration and conserves resources [Fonseca 0005].”

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Robinson, in view of Leschka et al., Patent Application Publication number US 20140369519 A1 (hereinafter “Leschka”).
Claim 8:  Paschel and Robinson teach all the limitations of claim 1, above.  Paschel and Robinson are silent regarding “wherein the determining step comprises determining whether digital information is available describing the device.”
Leschka teaches “wherein the determining step comprises determining whether digital information is available describing the device (i.e. try to identify the headphone attached to the device in order to select the filters. For example, this is possible for a digital connection via Bluetooth [Leschka 0016]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to identify when headphones are connected as disclosed by Leschka.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for an improvement of an audio quality of sound produced by a sound transducer which works for a wide variety of different sound transducers (for example, a large variety of different headphone types) [Leschka 0025].”

Claim 9:  Paschel and Robinson teach all the limitations of claim 1, above.  Paschel and Robinson are silent regarding “wherein the determining step comprises determining that the type of device is headphones, and wherein the preferred master version is selected from the group consisting of mastered for binaural and mastered for 3D.”
Leschka teaches “wherein the determining step comprises determining that the type of device is headphones, and wherein the preferred master version is selected from the group consisting of mastered for binaural and mastered for 3D (i.e. FIG. 11, which shows a screenshot of the so-called "Engage" algorithm with a headphone selection. However, a choice of headphone filters is limited. Also, the headphone equalization can only be applied together with binauralization [Leschka 0021, Fig. 11]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to identify when headphones are connected and select a soundtrack as disclosed by Leschka.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for an improvement of an audio quality of sound produced by a sound transducer which works for a wide variety of different sound transducers (for example, a large variety of different headphone types) [Leschka 0025].”

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Robinson, in view of Fonseca, in view of Leschka.
Claim 12:  Paschel, Robinson, and Fonseca teach all the limitations of claim 10, above.  Paschel, Robinson, and Fonseca are silent regarding “wherein automatically selecting the preferred master version comprises obtaining the preferred master version from a lookup table.”
Leschka teaches “wherein automatically selecting the preferred master version (i.e. an automatic identification of a sound transducer (for example, a headphone) significantly facilitates a selection of an appropriate set of equalization parameters [Leschka 0037]… Accordingly, it is possible to determine an appropriate set of equalization parameters automatically [Leschka 0083]) comprises obtaining the preferred master version from a lookup table (i.e. the sound transducer identification information… may be used to query a database (or a table) associating a set of equalization parameters to a sound transducer identifier. Thus, an appropriate set of equalization parameters, associated with the sound transducer identifier provided by the sound transducer identification 110a, may be provided to the equalizer [Leschka 0085]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Robinson, and Fonseca to include the feature of having the ability to lookup a version of a soundtrack as disclosed by Leschka.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for an improvement of an audio quality of sound produced by a sound transducer which works for a wide variety of different sound transducers (for example, a large variety of different headphone types) [Leschka 0025].”

Claim 13:  Paschel, Robinson, Fonseca, and Leschka teach all the limitations of claim 12, above.  Leschka teaches “wherein the lookup table comprises a list of multiple listening devices (i.e. database may be a table with two columns: electrical complex impedance curves (for example, reference impedance curves of reference sound transducers, represented by a plurality of reference impedance values for a plurality of different frequencies) on one side… and the corresponding fitting headphone filters (or, more generally, a set of corresponding equalization parameters) on the other side  [Leschka 0110]), and wherein automatically selecting the preferred master version comprises identifying the preferred master version for each of the multiple listening devices (i.e. download one or more sets of equalization parameters associated with one or more sound transducers from a server. In this case, the equalization parameter determinator is configured to select one of the one or more downloaded sets of equalization parameters in response to an identification of a sound transducer [Leschka 0046]).”  


Claim 14:  Paschel, Robinson, Fonseca, and Leschka teach all the limitations of claim 1, above.  Leschka teaches “wherein the lookup table comprises a list of available master versions (i.e. database may be a table with two columns: electrical complex impedance curves (for example, reference impedance curves of reference sound transducers, represented by a plurality of reference impedance values for a plurality of different frequencies) on one side… and the corresponding fitting headphone filters (or, more generally, a set of corresponding equalization parameters) on the other side  [Leschka 0110]) and wherein automatically selecting the preferred master version (i.e. it is possible to determine an appropriate set of equalization parameters automatically [Leschka 0083])  comprises using selection criteria to determine which of the master versions is best suited to a listening device being used for listening (i.e. To finally find the filter (or, more generally, the set of equalization parameters) which matches best to the frequency response (e.g. measured impedance over frequency) of the currently plugged-in headphones [Leschka 0109]).”  
One would have been motivated to combine Paschel, Robinson, Fonseca, and Leschka, before the effective filing date of the invention because it provides the benefit “for an improvement of an audio quality of sound produced by a sound transducer which works for a wide variety of different sound transducers (for example, a large variety of different headphone types) [Leschka 0025].”

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Robinson, in view of Fejzo et al., Patent Application Publication number US 20140270263 A1 (hereinafter “Fejzo”).
Claim 15:  Paschel and Robinson teach all the limitations of claim 1, above.  Robinson teaches “further comprising: generating the collection of multiple master versions directly from the raw audio data (Robinson Fig. 6 shows the generation of surround sound theatrical mix 612 and adaptive audio mix 614, both of which are generated from stems, or raw audio data); and storing the collection of multiple master versions on the database (i.e. adaptive audio package 614, which is produced by the printmaster 610. This package also contains the backward-compatible (legacy 5.1 or 7.1) surround sound theatrical mix [Robinson 0128, Fig. 6] note: the versions are stored in the package, and the collection of multiple master versions consist of the adaptive audio mix/content and the legacy surround sound mix).”
Paschel and Robinson are silent regarding “further comprising: receiving the raw audio data from a provider of music.”
Fejzo teaches “further comprising: receiving the raw audio data from a provider of music (i.e. Artists and their record labels may also release stems to the public [Fejzo 0009]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel and Robinson to include the feature of having the ability to receive raw audio as disclosed by Fejzo.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “prepare remixes which may be released for promotional purposes. Songs may also be remixed [Fejzo 0009].”

Claim 16:  Paschel, Robinson, and Fejzo teach all the limitations of claim 15, above.  Fejzo teaches “further comprising receiving a configuration file from the provider of music (i.e. a set of rules stored in a rule base… Rules may be empirically developed, which is to say the rules may be based on the collected experience of one or more sound engineers who have created one or more artistic surround mixes [Fejzo 0054]), wherein the configuration file includes data describing a method for generating the collection of multiple master versions from the raw audio data (i.e. term "rules" encompasses logical statements, tabulated data, and other information used to generate effects parameters 342 and mixing parameters 344 [Fejzo 0054, Fig. 8] note: Fig. 8 step 850 shows rules are applied to stems from step 845, which are raw audio data), and wherein the generating step includes using the configuration file to generate the collection of multiple master versions (i.e. a process 800 for providing a surround mix of a song may start at 805 and end at 895 [Fejzo 0082, Fig. 8] note: step 850 shows the rules used to generate).”  
One would have been motivated to combine Paschel, Robinson, and Fejzo, before the effective filing date of the invention because it provides the benefit to “prepare remixes which may be released for promotional purposes. Songs may also be remixed [Fejzo 0009].”

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Robinson, in view of Oh, in view of Fejzo.
Claim 22:  Paschel, Robinson, and Oh teach all the limitations of claim 17, above.  Robinson teaches “further comprising: generating the collection of multiple master versions directly from the raw audio data (Robinson Fig. 6 shows the generation of surround sound theatrical mix 612 and adaptive audio mix 614, both of which are generated from stems, or raw audio data); and storing the collection of multiple master versions on the database (i.e. adaptive audio package 614, which is produced by the printmaster 610. This package also contains the backward-compatible (legacy 5.1 or 7.1) surround sound theatrical mix [Robinson 0128, Fig. 6] note: the versions are stored in the package, and the collection of multiple master versions consist of the adaptive audio mix/content and the legacy surround sound mix).”
Paschel, Robinson, and Oh are silent regarding “further comprising: receiving the raw audio data from a provider of music.”
Fejzo teaches “further comprising: receiving the raw audio data from a provider of music (i.e. Artists and their record labels may also release stems to the public [Fejzo 0009]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Robinson, and Oh to include the feature of having the ability to receive raw audio as disclosed by Fejzo.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “prepare remixes which may be released for promotional purposes. Songs may also be remixed [Fejzo 0009].”

Claim 23:  Paschel, Robinson, Oh, and Fejzo teach all the limitations of claim 22, above.  Fejzo teaches “further comprising receiving a configuration file from the provider of music (i.e. a set of rules stored in a rule base… Rules may be empirically developed, which is to say the rules may be based on the collected experience of one or more sound engineers who have created one or more artistic surround mixes [Fejzo 0054]), wherein the configuration file includes data describing a method for generating the collection of multiple master versions from the raw audio data (i.e. term "rules" encompasses logical statements, tabulated data, and other information used to generate effects parameters 342 and mixing parameters 344 [Fejzo 0054, Fig. 8] note: Fig. 8 step 850 shows rules are applied to stems from step 845, which are raw audio data), and wherein the generating step includes using the configuration file to generate the collection of multiple master versions (i.e. a process 800 for providing a surround mix of a song may start at 805 and end at 895 [Fejzo 0082, Fig. 8] note: step 850 shows the rules used to generate).”  
One would have been motivated to combine Paschel, Robinson, Oh, and Fejzo, before the effective filing date of the invention because it provides the benefit to “prepare remixes which may be released for promotional purposes. Songs may also be remixed [Fejzo 0009].”

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paschel, in view of Robinson, in view of Fonseca, in view of Oh.
Claim 26:  Paschel, Robinson, and Fonseca teach all the limitations of claim 25, above.  Paschel, Robinson, and Fonseca are silent regarding “wherein the different preferred master version is provided to the listener on the touch-sensitive display as a suggested alternative master version.”
Oh teaches “wherein the different preferred master version is provided to the listener on the touch-sensitive display as a suggested alternative master version (i.e. the user device suggesting an alternative version of the song played by the artist at a recent concert among other options [Oh 0072]… alternative versions may include a higher quality version, a version by a different artist, a version that contains explicit lyrics, a version by the same artist but played "live" at a concert, and the like [Oh 0071]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paschel, Robinson, and Fonseca to include the feature of having the ability to recommend an alternate soundtrack as disclosed by Oh.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to mastering audio, selection of a version of a song, and their UI's. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171